ORDER

PER CURIAM.
Holly and David Logan appeal from a judgment awarding actual and punitive *147damages to William Bather on his claims for malicious prosecution and slander. The Logans assert instructional error and that the trial court erred in denying their motion for directed verdict.
Upon review of the briefs and the record, we find no error and affirm the trial court’s judgment. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would have no prece-dential value.
AFFIRMED. Rule 84.16(b).